DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Office Action Summary
Claims 1-20 are pending in the instant application. Instant application claim priority to 12/24/2019.
Claims 1-20 are rejected.
Applicant’s arguments/amendments filed 11/19/2021 overcome previously filed 35 USC 101/112 rejections.
Applicant’s arguments/amendments filed 11/19/2021 directed towards the previously filed 35 USC 102 rejections are moot based on applicant’s amendments which changed the scope of the instant invention.

Applicant’s Arguments and Examiner’s Response
Applicant’s arguments/amendments filed 11/19/2021 do not overcome previously filed 35 USC 102 rejections. Applicant argues that the cited prior art does not teach:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-9, 11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (US Pre-Grant Publication No: 2019/042707) hereinafter referred to as Young.

As per claims 1, 8, and 16, Young teaches a trusted platform module (TPM) having a secure register associated therewith; (Young, 240 in figure 2, The 'HSM' of Young corresponds to the 'TPM' of the present invention)
a processing system comprising one or more processors; and (Young, 102 in figure 1; paragraph [0027]) ["/HS 100 includes one or more processor(s) ... "])
a memory configured to store program code to be executed by the processing system to perform a method, (Young, 120 in figure 1)
the program code comprising: first program code configured to: determine that a software application lacks a license; (Young, the method of 600 is executed to generate a license (see, e.g., paragraph [0056]). It is therefore implicit that the license does not exist prior to the method being performed)
provide a first request, to determine whether a license is present for the software application, based at least on the software application lacking the license; and (see section 35 USC 112 above, AND Young, 636 in figure 6; paragraph [0061]) ["Processor 102 triggers HSM 240 to generate a fingerprint or encrypted hash 434 of the license data 410 (block 636).”])
provide a second request, to generate the license for the software application, based at least on the software application lacking the license; and (Young, 636 in figure 6; paragraph [0061]) ["Processor 102 triggers HSM 240 to generate a fingerprint or encrypted hash 434 of the license data 410 (block 636).”])
second program code configured to: receive the first request and the second request; (Young, 636 in figure 6; paragraph [0061]) ["Processor 102 triggers HSM 240 to generate a fingerprint or encrypted hash 434 of the license data 410 (block 636).”])
generate a first command that is sent to the TPM responsive to the first request, the first command specifying a license verification action and an identifier of the software application(see section 35 USC 112 above AND Young, 636 in figure 6; paragraph [0061]) ["Processor 102 triggers HSM 240 to generate a fingerprint or encrypted hash 434 of the license data 410 (block 636).”])
determine that the license is not present for the software application responsive to the first command; and (see section 35 USC 112 above AND Young, 632 in figure 68; paragraphs [0060; 0051]) [" ... processor 102 transmits license data 410 and the key name to HSM 240 (block 632). "; "License data 410 contains information about the hardware and/or software that is being licensed to a customer.”])
generate a second command that is sent to the TPM responsive to the second request, the second command specifying a license generation action (Young, 636 in figure 6; paragraph [0061]) ["Processor 102 triggers HSM 240 to generate a fingerprint or encrypted hash 434 of the license data 410 (block 636).”]) 
and information including a license file and an identifier of the software application; (Young, 632 in figure 68; paragraphs [0060; 0051]) [" ... processor 102 transmits license data 410 and the key name to HSM 240 (block 632). "; "License data 410 contains information about the hardware and/or software that is being licensed to a customer.”])
the TPM configured to: generate the license via the secure register, responsive to and based on the information specified in the second command; and provide the license to the first program code. (Young, 646 in figure 68; paragraph [0062]) [" ... generates license file ...”])
however Young does not teach that the TPM is part of the computing device.
However, Young [0036]-0040], along with figures 2-5 teaches having the HSM and the HSM where [0040] states “HSM 296 is a physical computing device that safeguards and manages digital keys for strong authentication and cryptographic processing. HSM 296 is communicatively coupled to the other components of root IHS 290. HSM 296 can generate and store certificates 297, private keys 298 and public keys 299. In an embodiment, HSM 296 can be a root certificate authority (CA) that generates certificates 297, private keys 298 and public keys” and [0036] teaches that the HIS has the RAC and it is not clear whether the RAC is part of the computing device along with the HSM or separate.  Although it would be obvious variants to have the computing device have the RAC and the HSM coupled with it or separate. 
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Young to have the HSM, RAC to be parts of one device or separate it is a design choice and each has benefits/drawbacks. The RAC/HSM/device processors by design choice can work together as one device or as separate.  When they are one device they perform the steps of: “receiving a request from a software application to determine whether a license is valid for the software application at least in response to determining that a license is not issued therefor; generating a command that is sent to a trusted platform module (TPM) of the computing device responsive to the request, the command specifying an identifier of the software application and including a license information file corresponding to the license; retrieving a key by the TPM based on a mapping for the identifier in a mapping data structure subsequent to receiving the command; validating the license at the TPM using a secure register of the TPM based on the key and the license information file; and providing by the TPM a validation indication response to the command.”

As per claims 2 and 9, Young teaches wherein the system includes at least one of a first application programming interface (API) as a first portion of the second program code, the first API configured to generate and send the first command, wherein the first request is a call to the first API; or a second API as a second portion of the second program code, the second API configured to generate and send the second command, wherein the second request is a call to the second API. (Young, 636 in figure 6; paragraph [0061]) ["Processor 102 triggers HSM 240 to generate a fingerprint or encrypted hash 434 of the license data 410 (block 636).”])

 wherein the TPM is configured to provide a validation indication response to the second command, the validation indication response indicating that the license is valid for the application. (Young, 632 in figure 68; paragraphs [0060; 0051]) [" ... processor 102 transmits license data 410 and the key name to HSM 240 (block 632). "; "License data 410 contains information about the hardware and/or software that is being licensed to a customer.”])


As per claims 5, 14, 18 and 19, Young teaches wherein the TPM comprises a key generator configured to: generate a key associated with the license file; and store the key as mapped to the license file in a mapping data structure. (Young, 624-632 in figures 6A-B AND 710➔712➔714 in figure 7 AND paragraph [0064])

As per claims 15 and 17, Young teaches wherein the TPM comprises an operator configured to: generate at least one of a hash, or generate a signature of the license file using the key, that is utilized in the generation of the license; and provide the license to the second program code as a response to the second command. (Young, see, e.g., paragraph [0051]; 636 in figure 68)

As per claims 7 and 13, Young teaches wherein the TPM is configured to generate the invalidation indication response based on at least one of: a determination that the license has been altered; or a determination of a mismatch between the license and a registry entry related to the license. (Young, see, e.g., paragraph [0051]; 636 in figure 68 AND e.g., 704 in figure 7; paragraph [0063] AND e.g., 710 in figure 7;] AND 624-632 in figures 6A-B AND 710➔712➔714 in figure 7 AND paragraph [0064])

Claims 3, 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Perlman et al. (US Pre-Grant Publication No: 2019/026442) hereinafter referred to as Perlman.

As per claims 3, 10 and 20, Young does not teach wherein the first program code is configured to provide the first request based on determining that a license server is unreachable over a network.
However Perlman teaches wherein the first program code is configured to provide the first request based on determining that a license server is unreachable over a network. (Young, [0004], [0023], [0033], [0035] and [0049-0052])
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Young with the method of Perlman as it allows for verification even when device are offline helping applications and devices to be used more properly.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of Tonry et al. (US Pre-Grant Publication No: 2015/370575) hereinafter referred to as Tonry.

As per claims 4 and 12, Young does not teach wherein the second program code is configured to: determine an expiration of the license with respect to a time stamp; and wherein the TPM is configured to: return an invalidation indication response to the second command, the invalidation indication response indicating that the license is invalid for the application.
However, Tonry teaches wherein the second program code is configured to: determine an expiration of the license with respect to a time stamp; and wherein the TPM is configured to: return an invalidation indication response to the second command, the invalidation indication response indicating that the license is invalid for the application. (Tonry, figure 3, and [0030] and [0033])
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Young with the method of Tonry as it works with expired licenses which is known in the art as licenses have time limits.

Other Art of Record
Smith et al. (US 9,800,911) teaches “Technologies for selectively licensing segments of source content are described. In some embodiments the technologies enable a user of a client device to select, license, and use one or more segments of source content, without the need to obtain a license to the source content as a whole. Systems, methods, and computer readable media utilizing such technologies are also described. In some embodiments, the technologies can enable digital rights management or other restrictions imposed on a content segment to be enforced, even when the content segment is incorporated into diverse content such as a content mashup. The technologies may also enable independent tracking of information regarding the use and/or payback of content segments, even when such segments are included in diverse content”
Ganesan (US 9,246,916) teaches “A digital license specifies rights with regard to corresponding digital content, and in particular specifies at least one event and for the at least one event at least one of a condition precedent to allowing the event to proceed and an action to be taken once the event has occurred. To respond to a request for an event from a rendering application with regard to the content, 
Solow et al. (US Pre-Grant Puiblication 2018/0322259) teaches “In one embodiment, an instruction is received at a blockchain server from a first digital rights management (DRM) client, the instruction including an instruction to transfer a DRM license to an encrypted content item to a second DRM client. A block to be recorded in a blockchain, is created, the block including a content item ID of said encrypted content item, one of a device ID of a device including the second DRM client or a user ID of a user of the second DRM client, DRM license information for said DRM license, and a DRM decryption key for decrypting said encrypted content item. The block is recorded in the blockchain. A confirmation message is sent to the second DRM client confirming that the block was written to the blockchain. Related systems, methods, and apparatuses are also described.”
Ishimi et al. (US Pre-Grant Puiblication 2018/0181726 A1) teaches “A license managing method including an execution device that executes software and a software storage device coupled to the execution device further includes a license storage device that stores license information indicating the number of licenses for permitting a license of the software, and the license managing method includes the step of license-managing of controlling storage of the software to be downloaded into the software storage device or execution of the software by the execution device based on the license information stored in the license storage device when the software whose license permission is required is downloaded.”
Hughes et al. (US Pre-Grant Publication No. 2008/0319779) teaches “Techniques are described for generating a license for software installed on a device. An entitlement certificate is generated including one or more entitlements describing license characteristics of the software. The one or more 
Bhandaru et al. (US Pre-Grant Publication No. 2020/0074047) teaches “At least one machine readable medium comprising a plurality of instructions that in response to being executed by a system cause the system to send a unique identifier to a license server, establish a secure channel based on the unique identifier, request a license for activating an appliance from a license server over the secure channel, receive license data from the license server over the secure channel; determine whether the license is valid, and activate the appliance in response to a determination that the license data is valid.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492